Case 2:18-cv-00311-JES-MRM Document 168 Filed 05/03/21 Page 1 of 2 PageID 1374



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

            Plaintiff,

 v.                                 Case No:   2:18-cv-311-JES-MRM

 FLORIDA DEPARTMENT OF
 EDUCATION, NAVIENT
 CORPORATION, NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY, INC., and NAVIENT
 SOLUTIONS, LLC,

            Defendants.


                                    ORDER

       On April 19, 2021, the parties were directed to file a

 memorandum if they wished the Court to retain jurisdiction.          (Doc.

 #167.)    Finding no memorandum filed, the Clerk of the Court is

 directed to enter a separate judgment pursuant to Rule 58 of the

 Federal Rules of Civil Procedure dismissing Navient Corporation,

 Navient Solutions, LLC, and Pioneer Credit Recovery, Inc. with

 prejudice, and the Court will not retain jurisdiction to enforce
Case 2:18-cv-00311-JES-MRM Document 168 Filed 05/03/21 Page 2 of 2 PageID 1375



 the settlement.     The Clerk is further directed to terminate these

 defendants.

       DONE and ORDERED at Fort Myers, Florida, this          3rd    day of

 May, 2021.




 Copies:
 Plaintiff
 Counsel of Record




                                    - 2 -
